                                          Case 5:19-cv-04809-LHK Document 27 Filed 02/06/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     COREPHOTONICS, LTD.,                              Case No. 19-CV-04809-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER STAYING CASE AND
                                                                                           CONTINUING CASE MANAGEMENT
                                  14             v.                                        CONFERENCE
                                  15     APPLE INC.,                                       Re: Dkt. No. 26
                                  16                    Defendant.

                                  17

                                  18          On November 6, 2017, Plaintiff Corephotonics, Ltd. (“Corephotonics”) sued Defendant

                                  19   Apple, Inc. (“Apple”) for infringement of four patents. Corephotonics, Ltd. v. Apple, Inc., Case

                                  20   No. 17-cv-6457-LHK, ECF No. 1 (N.D. Cal. Nov. 6, 2017).

                                  21          On April 30, 2018, Corephotonics sued Apple for infringement of two patents, one of

                                  22   which was included in the earlier suit. Corephotonics, Ltd. v. Apple, Inc., Case No. 18-cv-2555-

                                  23   LHK, ECF No. 1 (N.D. Cal. April 30, 2018).

                                  24          On August 14, 2019, Corephotonics sued Apple in the instant action for infringement of

                                  25   ten patents. ECF No. 1. In the parties’ February 5, 2020 joint case management statement,

                                  26   Corephotonics states that it intends to amend the complaint to add two additional patents. ECF

                                  27   No. 26 at 3.

                                  28                                                   1
                                       Case No. 19-CV-04809-LHK
                                       ORDER STAYING CASE AND CONTINUIING CASE MANAGEMENT CONFERENCE
                                           Case 5:19-cv-04809-LHK Document 27 Filed 02/06/20 Page 2 of 4




                                   1          The parties acknowledge that the ten patents asserted in the instant action are related to the

                                   2   patents asserted in the two previously filed actions. Id. at 2. As a result, on October 7, 2019, the

                                   3   Court related the instant action to the two previously filed actions. ECF No. 16.

                                   4          In addition, the two patents Corephotonics seeks to add to the instant action are

                                   5   continuations of two patents asserted in the previously filed actions. ECF No. 26 at 3. Of the two

                                   6   previously asserted patents, one is the subject of an inter partes review (“IPR”), and a final written

                                   7   decision is due no later than April 16, 2020. ECF No. 26 at 5. The PTAB found that half of the

                                   8   asserted claims of the other patent were unpatentable, and Apple is appealing the PTAB’s ruling

                                   9   that the remaining claims were not unpatentable. Id. at 5-6.

                                  10          Moreover, Apple states that the PTAB found that all of the asserted claims of two patents

                                  11   asserted in Corephotonics’ first filed action were unpatentable and that Corephotonics is appealing

                                  12   those findings. Id. at 5.
Northern District of California
 United States District Court




                                  13          Finally, Apple states that it is currently in the process of filing IPR petitions on all ten of

                                  14   the patents asserted in the instant action. Id. at 4. However, because some of the patents were

                                  15   recently issued, Apple cannot file IPR’s for those patents until April 2020. Id.

                                  16          Based on all the IPR and appeal activity, the Court has stayed the proceedings in the first

                                  17   two filed actions and considers whether a stay of the instant action is appropriate.

                                  18          The power to stay proceedings in a case is a matter within the Court’s discretion. See

                                  19   Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d 804, 806 (N.D. Cal. 1998) (citing Landis v. Am.

                                  20   Water Works & Elec. Co., 299 U.S. 248, 254-55 (1936)). “Courts have inherent power to manage

                                  21   their dockets and stay proceedings, including the authority to order a stay pending conclusion of a

                                  22   PTO reexamination.” Finjan, Inc. v. Symantec Corp., 139 F. Supp. 3d 1032, 1035 (N.D. Cal.

                                  23   2015) (quoting Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988)). Courts have

                                  24   recognized “a liberal policy in favor of granting motions to stay proceedings pending the outcome

                                  25   of USPTO reexamination or reissuance proceedings.” Id. (citation omitted).

                                  26          Courts consider three factors when determining whether to grant a stay pending IPR. The

                                  27   first factor is whether the litigation has progressed significantly enough for a stay to be disfavored.

                                  28                                                      2
                                       Case No. 19-CV-04809-LHK
                                       ORDER STAYING CASE AND CONTINUIING CASE MANAGEMENT CONFERENCE
                                           Case 5:19-cv-04809-LHK Document 27 Filed 02/06/20 Page 3 of 4




                                   1   See AT&T Intellectual Prop. I v. Tivo, Inc., 774 F. Supp. 2d 1049, 1052 (N.D. Cal. 2011) (granting

                                   2   stay where parties had not exchanged expert reports and court had not held claim construction

                                   3   hearing). Here, the case was filed on August 14, 2019, and the case is still in its infancy. The

                                   4   Court has not yet held an initial case management conference or set a case schedule. The parties

                                   5   have not briefed claim construction or dispositive motions.

                                   6           The second factor is whether granting a stay could simplify the litigation. Finjan, 139 F.

                                   7   Supp. 3d at 1035 (citation omitted). “A stay may also be granted in order to avoid inconsistent

                                   8   results . . . or avoid needless waste of judicial resources.” Evolutionary Intelligence LLC v. Apple,

                                   9   Inc., 2014 WL 93954, at *2 (N.D. Cal. Jan. 9, 2014). The second factor weighs strongly in favor

                                  10   of a stay, given that the asserted patents are related to earlier asserted patents that are still subject

                                  11   to IPR or Federal Circuit appeal proceedings. Thus, proceeding with the instant action may risk

                                  12   inconsistent results with the IPR and Federal Circuit proceedings. PersonalWeb Tech., LLC v.
Northern District of California
 United States District Court




                                  13   Apple Inc., 69 F. Supp. 3d 1022, 1027 (N.D. Cal. 2014) (noting that courts have stayed lawsuits

                                  14   pending IPR even where IPR was not yet instituted). Moreover, all three actions involve

                                  15   overlapping products and significant common discovery.

                                  16           Finally, the third factor—whether a stay prejudices Plaintiff or gives Defendant a clear

                                  17   tactical advantage—does not weigh against a stay at this early litigation stage. Id. at 1029

                                  18   (collecting cases for proposition that “delay necessarily inherent in any stay” does not constitute

                                  19   undue prejudice). Moreover, there is no evidence of gamesmanship on Apple’s part.

                                  20           Therefore, the Court, in its discretion, hereby STAYS the instant action until the Court

                                  21   orders otherwise. The Clerk shall administratively close the file. This is a purely administrative

                                  22   procedure that does not affect the rights of the parties.

                                  23           Finally, the Court continues the February 12, 2020 case management conference to May

                                  24   13, 2020. The parties shall file a joint case management statement by May 6, 2020.

                                  25   IT IS SO ORDERED.

                                  26
                                  27

                                  28                                                       3
                                       Case No. 19-CV-04809-LHK
                                       ORDER STAYING CASE AND CONTINUIING CASE MANAGEMENT CONFERENCE
                                          Case 5:19-cv-04809-LHK Document 27 Filed 02/06/20 Page 4 of 4




                                   1   Dated: February 6, 2020

                                   2                                        ______________________________________
                                                                            LUCY H. KOH
                                   3                                        United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                         4
                                       Case No. 19-CV-04809-LHK
                                       ORDER STAYING CASE AND CONTINUIING CASE MANAGEMENT CONFERENCE
